Matter of SLS Residential, Inc. v New York State Off. of Mental Health (2014 NY Slip Op 07673)





Matter of SLS Residential, Inc. v New York State Off. of Mental Health


2014 NY Slip Op 07673


Decided on November 12, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2013-02723
 (Index No. 2598/08)

[*1]In the Matter of SLS Residential, Inc., et al., petitioners-respondents, 
vNew York State Office of Mental Health, et al., respondents-respondents; Jay H. Fox, etc., et al., nonparty-appellants.


Allegaert Berger & Vogel, LLP, New York, N.Y. (John Craig and Timothy C. Bauman of counsel), for nonparty-appellants.
Law Office of David L. Trueman, P.C., New York, N.Y., for petitioners-respondents.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Richard P. Dearing and David Lawrence III of counsel), for respondents-respondents.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Office of Mental Health, which, upon adopting the report of a hearing officer dated April 17, 2008, made after a hearing, imposed a fine on the petitioners in the total sum of $110,000 for certain statutory and regulatory violations, nonparties Jay H. Fox, Rebecca Fox, and Andrew Fox appeal from an order of the Supreme Court, Putnam County (Nicolai, J.), entered January 22, 2013, which denied their motion for leave to intervene and unseal the record in the matter.
ORDERED that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
Under the circumstances of this case, the appellants' motion for leave to intervene and unseal the record in this matter was properly denied (see  Mental Hygiene Law §§ 31.16[d][4]; 33.13[c][1]).
The appellants' remaining contentions are without merit.
RIVERA, J.P., LEVENTHAL, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court